J-S07023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  :   IN THE SUPERIOR COURT OF
                                                  :        PENNSYLVANIA
                                                  :
                v.                                :
                                                  :
                                                  :
    GEORGE A RUTLEDGE, JR.                        :
                                                  :
                       Appellant                  :   No. 1231 WDA 2021

              Appeal from the PCRA Order Entered October 5, 2020
               In the Court of Common Pleas of Jefferson County
              Criminal Division at No(s): CP-33-CR-0000031-2019

BEFORE:      OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                                   FILED: MAY 02, 2022

        George A. Rutledge, Jr., appeals from the order dismissing his second

petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).1

We dismiss the appeal.

        Given our disposition, a detailed factual and procedural history of the

case is unnecessary. On June 5, 2019, Rutledge entered a guilty plea to one

count of persons not to possess firearms and the trial court that heard the

plea immediately sentenced him.                Rutledge did not file a direct appeal;

therefore, his judgment of sentence became final on July 5, 2019.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 42 Pa.C.S.A. §§ 9541-9546.
J-S07023-22


       Rutledge filed a timely PCRA petition, which the PCRA court dismissed.

Rutledge did not file an appeal of the dismissal of that petition. Instead, on

June 5, 2020, he filed a timely second PCRA petition. On October 5, 2020,

the PCRA court dismissed Rutledge’s second petition. Rutledge filed a timely

notice of appeal on October 28, 2020.2 In this Court, Rutledge has filed a six-

page brief which purports to raise numerous issues and sub-issues for our

review.

       Before reaching the merits of Rutledge’s issues, we must consider

whether the defects in his brief require dismissal of the appeal. Appellate

briefs must conform materially to the requirements of the Pennsylvania Rules

of Appellate Procedure (“Pa.R.A.P.”), and this Court may dismiss an appeal if

the defects in the brief are substantial. See Commonwealth v. Tchirkow,

160 A.3d 798, 804 (Pa. Super. 2017).             “Although this Court is willing to

construe liberally materials filed by a pro se litigant, a pro se appellant enjoys

no special benefit.       Accordingly, pro se litigants must comply with the

procedural rules set forth in the Pennsylvania Rules of the Court.” Id. (citation

omitted). It is an appellant’s duty to present arguments that are sufficiently

developed for our review.        An appellate brief must support its claims with


____________________________________________


2  The PCRA court determined that the appeal was untimely. However,
following a procedural history not herein relevant, a prior panel of this Court
concluded that Rutledge had been improperly deprived of his right to appellate
review by a breakdown in court operations, and reinstated the appeal. See
Commonwealth v. Rutledge, 260 A.3d 149 (Pa. Super. 2021) (unpublished
memorandum at *4).

                                           -2-
J-S07023-22


pertinent discussion, references to the record, and citations to legal

authorities. See Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.

2007). “This Court will not act as counsel and will not develop arguments on

behalf of an appellant.” Id. If a deficient brief hinders this Court’s ability to

address any issue on review, the issue will be regarded as waived.          See

Commonwealth v. Gould, 912 A.2d 869, 873 (Pa. Super. 2006) (holding

that an appellant’s failure to support his claim with factual background and

citations to the record represented “serious deviations from the briefing

requirements of the Rules of Appellate Procedure,” waiving review of the

claim) (citation omitted).

      Rutledge’s brief fails to comply with multiple rules of appellate

procedure. It does not contain: a statement of jurisdiction (see Pa.R.A.P.

2114), a statement of order or other determination in question (see Pa.R.A.P.

2115), a statement of both the scope of review and the standard of review

(see Pa.R.A.P. 2111(a)(3)), a statement of the questions involved (see

Pa.R.A.P. 2111(4), a statement of the case (see Pa.R.A.P. 2117), or a

summary of argument (see Pa.R.A.P. 2118). Of even greater importance,

Rutledge’s brief is devoid of any references to or discussion of applicable legal

standards, statutes, or case law. See Pa.R.A.P. 2119(a) (providing that the

argument shall be followed by the discussion and citation of pertinent

authorities). Nor does Rutledge’s brief direct this Court to the places in the

record where the matters he refers to can be found. See Pa.R.A.P. 2119(c)


                                      -3-
J-S07023-22


(providing that where the argument references evidence or other matter, it

must set forth a reference to the place in the record where that matter may

be found); Pa.R.A.P. 2119(d) (providing that where a finding of fact is argued,

the argument must contain a synopsis of all evidence on the point, with a

reference to the place in the record where the evidence may be found).

      Given these deficiencies, this Court is unable to meaningfully review the

issues Rutledge purports to raise. Accordingly, Rutledge’s failure to conform

with our appellate rules compels the dismissal of the appeal. See Pa.R.A.P.

2101 (providing that “if the defects . . . in the brief . . . are substantial, the

appeal . . . may be . . . dismissed”).

      Appeal dismissed.

      Judge Pellegrini joins in this decision.

      Judge Olson concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/02/2022




                                         -4-